MEMORANDUM
HIGGINS, District Judge.
On February 25, 1988, the plaintiff, Carmen R. Stanfield, a black female, filed this action against the defendants, Betty W. Horn, Administrator of the Board of Law Examiners of Tennessee; Charles W. Bur-son, President of the Board of Law Examiners of Tennessee; Lowry F. Kline, Vice-President of the Board of Law Examiners of Tennessee; and H. Lee Barfield II, Secretary of the Board of Law Examiners of Tennessee, alleging that the defendants violated the plaintiff’s rights to due process and equal protection by conspiring to insure the plaintiff’s failure of the February 1987 Tennessee Bar Exmaination and failing to admit her to the Tennessee Bar.
On March 17, 1987, the defendants filed a motion to dismiss on the grounds that the Court lacked subject matter jurisdiction over the plaintiff’s claim and that the plaintiff failed to state a claim for which relief could be granted. By an order entered March 30, 1988, the defendants’ motion to dismiss was referred to the Magistrate pursuant to 28 U.S.C. § 636(b)(1)(B). On September 30, 1988, the Magistrate filed his Report and Recommendation. The Magistrate recommended that the defendants’ motion to dismiss be granted and that the plaintiff’s complaint be dismissed for lack of subject matter jurisdiction. On October 17,1988, the plaintiff filed her objections to the Magistrate’s Report.
The plaintiff’s objections fill one-hundred and seventeen pages and are accompanied by an appendix of two hundred and fifty-three pages. The plaintiff begins her objections with the statement:
In the magistrate’s report, not only did the magistrate deliberately, willfully, intentionally and wrongfully substitute the facts of the plaintiff’s case with the facts of the Hampton case and the Feld-man case, but also the magistrate deliberately, willfully, intentionally and wrongfully distorted, misrepresented, falsified and misinterpreted some essential facts of the plaintiff’s case to make the facts of the plaintiff’s case seem as though they were the same as the facts of the Hampton case and the Feldman case ... (emphasis added).
In addition, the plaintiff continues throughout her objections to cast aspersions on the integrity of the Magistrate. For example, on page 21 of the objections she states:
The above quoted phrase, ‘After receipt of her test scores on April 11, 1987,’ on which the Magistrate relied in the Magistrate’s analysis of and report on the facts *1487not only distorts, misrepresents and falsifies the facts, but irrefutably and ineon-trovertibly proved [sic] that the Magistrate lied, (emphasis added)
The Court does not see any reason to set forth the content of all of the plaintiff’s accusations. Suffice it to say that the plaintiffs improper comments permeate her objections. Therefore, in the interests of justice, the Court chooses to exercise its right under Fed.R.Civ.P. 12(f) and strike the plaintiffs objections. Rule 12(f), Fed. R.Civ.P., provides in pertinent part:
Upon motion made by a party ... or upon the court’s own initiative at any time, the Court may order stricken from any pleadings ... any redundant, immaterial, impertinent, or scandalous matter.
A scandalous matter is that which improperly casts a derogatory light on someone, most typically a party to the action. Wright and Miller, Federal Practice and Procedure § 1382 (1969). There can be no question that the accusations made against the Magistrate in the plaintiff’s objections are scandalous. In fact, these objections are little more than a diatribe against the Magistrate. Numerous statements are libelous, scandalous, vituperative and impertinent and although the Court has quoted only a few of those statements, it would be possible to continue almost indefinitely a recitation of statements similar to those quoted above. The Court believes that the statements quoted above are sufficient to show that the plaintiff’s objections are a long string of unrestrained and venemous attacks against the Magistrate. They are indecent and violative of every rule of pleading and should not be permitted to pollute the records of the Court.
The Court notes that this is not the first time that Ms. Stanfield’s comments have been improper and untenable. In a hearing held on June 22, 1988, Ms. Stanfield was admonished about making unfounded assertions and accusations against her adversaries. Apparently, an admonishment was not sufficient to convince Ms. Stanfield that unwarranted accusations have no place in a court of law.
Therefore, it is clear that harsher measures must be taken. Accordingly, the plaintiff’s objections to the Magistrate’s Report are stricken.1 The plaintiff has twenty (20) days from the entry of this order on the docket to make any proper objections to the Magistrate’s Report. However, if the plaintiff should again file .a pleading such as the objections which have been stricken, the Court shall not hesitate to cite her for contempt.
An appropriate order will be entered.

. Although the Court cannot find a case in which objections to a Magistrate’s Report have been stricken for scandalous matter, the courts have occasionally exercised their right to strike scandalous matter from a pleading by dismissing the plaintiffs complaint. See e.g., Pollack v. Aspbury, 14 F.R.D. 454 (S.D.N.Y.1953). See generally Wright § 1382, supra, n. 10, 18.